Exhibit 10.13

QUANTA SERVICES, INC. 2011 OMNIBUS EQUITY INCENTIVE PLAN

FORM OF

RESTRICTED STOCK AGREEMENT

Participant:

Address:

Number of Awarded Shares:

Date of Grant:

 

Vesting of Awarded Shares:

    Vesting Date      Vested  %           33 1/3 %           33 1/3 %          
33 1/3 %        

 

 

    Total        100 % 

Quanta Services, Inc., a Delaware corporation (the “Company”), hereby grants to
the Participant, pursuant to the provisions of the Quanta Services, Inc. 2011
Omnibus Equity Incentive Plan, as amended from time to time in accordance with
its terms (the “Plan”), a restricted stock award (this “Award”) of shares (the
“Awarded Shares”) of its Common Shares, effective as of the “Date of Grant” as
set forth above, upon and subject to the terms and conditions set forth in this
Restricted Stock Agreement (this “Agreement”) and in the Plan, which are
incorporated herein by reference. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

1. EFFECT OF THE PLAN. The Awarded Shares granted to Participant are subject to
all of the provisions of the Plan and of this Agreement, together with all rules
and determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Participant, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Participant hereunder,
and this Award shall be subject, without further action by the Company or
Participant, to such amendment, modification, restatement or supplement unless
provided otherwise therein.

2. GRANT. This Award shall evidence Participant’s ownership of the Awarded
Shares, and Participant acknowledges that he or she will not receive a stock
certificate or stock in book entry form representing the Awarded Shares unless
and until the Awarded Shares vest as provided in this Award. The Awarded Shares
will be held in custody for Participant, in a book entry account with the
Company’s transfer agent, until the Awarded Shares have vested in accordance
with Section 3 of this Award. Participant agrees that the Awarded Shares shall
be subject to all of the terms and conditions set forth in this Agreement and
the Plan, including, but



--------------------------------------------------------------------------------

not limited to, the forfeiture conditions set forth in Section 4 of this
Agreement and the restrictions on transfer set forth in Section 5 of this
Agreement.

3. VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
Section 4 of this Agreement, a portion of the Awarded Shares shall vest during
Participant’s continued service as a member of the Board (“Board Service”) on
each “Vesting Date” set forth above (each, a “Vesting Date”), in each case, as
set forth on the first page of this Agreement under the heading “Vesting of
Awarded Shares,” as follows:

(a) thirty-three and one-third percent (33 1/3%) of the Awarded Shares will vest
on the first Vesting Date;

(b) an additional thirty-three and one-third percent (33 1/3%) of the Awarded
Shares will vest on the second Vesting Date; and

(c) the remaining thirty-three and one-third percent (33 1/3%) of the Awarded
Shares will vest on the third Vesting Date.

Awarded Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Awarded Shares” and Awarded Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Awarded Shares.”
If an installment of the vesting would result in a fractional Vested Awarded
Share, such installment will be rounded to a whole Awarded Share, and the final
installment will be for the balance of the Awarded Shares. Upon vesting of the
Awarded Shares, the Company shall instruct its transfer agent to deliver to
Participant all Vested Awarded Shares in a stock certificate or in book entry
form.

4. CONDITIONS OF FORFEITURE.

(a) Subject to Section 15(g) of the Plan, upon any termination of Participant’s
Board Service (the “Termination Date”) for any reason except as a result of
(i) the death of Participant, (ii) Participant’s not being nominated for or
elected to a new term as a member of the Board (a “Director”) or
(iii) Participant’s resignation at the request and for the convenience of the
Board other than for “Cause” (as defined in Section 4(b) of this Agreement)
before all of the Awarded Shares become Vested Awarded Shares, all Unvested
Awarded Shares as of the Termination Date shall, without further action of any
kind by the Company or Participant, be forfeited. Unvested Awarded Shares that
are forfeited shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Participant, and the Company
shall have the full right to cancel any evidence of Participant’s ownership of
such forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Participant no longer owns such forfeited Unvested Awarded
Shares automatically upon such forfeiture. Following such forfeiture,
Participant shall have no further rights with respect to such forfeited Unvested
Awarded Shares. Participant, by his acceptance of this Award granted pursuant to
this Agreement, irrevocably grants to the Company a power of attorney to
transfer Unvested Awarded Shares that are forfeited to the Company and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer. The provisions of this Agreement regarding transfers of
Unvested Awarded Shares that are forfeited shall be specifically performable by
the Company in a court of equity or law.

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Non-Employee Director Award)    Page 2



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) on the death of Participant during
Participant’s Board Service, (ii) on the termination of Participant’s Board
Service as a result of not being nominated for or elected to a new term as a
Director, or (iii) on Participant’s resignation as a Director at the request and
for the convenience of the Board other than for Cause. In addition, the Unvested
Awarded Shares shall become vested upon the occurrence of a Change in Control.
For purposes of this Agreement, “Cause” for termination by the Board of
Participant’s Board Service shall mean (i) Participant’s willful, material and
irreparable breach of any agreement that governs the terms and conditions of his
or her service to the Company; (ii) Participant’s breach of any fiduciary or
other material duty to the Company or its stockholders; (iii) Participant’s
gross negligence or gross incompetence in the performance or intentional
nonperformance (continuing for ten days after receipt of written notice of such
negligence) of any of Participant’s material duties and responsibilities;
(iv) Participant’s dishonesty, fraud or misconduct with respect to the business
or affairs of the Company or an Affiliate; (v) Participant’s conviction of a
felony crime; or (vi) chronic alcohol abuse or illegal drug abuse by
Participant.

5. NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise,
except only with respect to (i) a gratuitous transfer to any Permitted
Transferee in accordance with Section 15(b) of the Plan, or (ii) a transfer of
title effected pursuant to Participant’s will or the laws of descent and
distribution following Participant’s death. References to Participant, to the
extent relevant in the context, shall include references to Permitted
Transferees. The rights of any Permitted Transferee with respect to the
transferred Awarded Shares are subject to all of the restrictions applicable to
the Awarded Shares during the period that such shares are Unvested Awarded
Shares. Any transfer in violation of this Section 5 shall be void and of no
force or effect, and shall result in the immediate forfeiture of all Unvested
Awarded Shares.

6. DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in this
Agreement, Participant shall have the rights of a stockholder with respect to
the Awarded Shares, including the right to vote all such Awarded Shares,
including Unvested Awarded Shares, and to receive all dividends, cash or stock,
paid or delivered thereon, from and after the date hereof. In the event of
forfeiture of Unvested Awarded Shares, Participant shall have no further rights
with respect to such Unvested Awarded Shares. However, the forfeiture of the
Unvested Awarded Shares pursuant to Section 4 hereof shall not create any
obligation to repay cash dividends received as to such Unvested Awarded Shares,
nor shall such forfeiture invalidate any votes given by Participant with respect
to such Unvested Awarded Shares prior to forfeiture.

7. CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the Unvested Awarded Shares shall be adjusted in accordance with
the provisions of Section 12(a) of the Plan. Any and all new, substituted or
additional securities to which Participant may be entitled by reason of
Participant’s ownership of the Unvested Awarded Shares hereunder because of a
capital adjustment shall be immediately subject to the forfeiture provisions of
this Agreement and included thereafter as “Unvested Awarded Shares” for purposes
of this Agreement.

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Non-Employee Director Award)    Page 3



--------------------------------------------------------------------------------

8. REFUSAL TO TRANSFER. The Company shall not be required (i) to transfer on its
books any Unvested Awarded Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested Awarded Shares, or accord the right to vote or
pay or deliver dividends or other distributions to, any purchaser or other
transferee to whom or which such Unvested Awarded Shares shall have been so
transferred.

9. TAX MATTERS. Participant acknowledges that the tax consequences associated
with this Award are complex and that the Company has urged Participant to review
with Participant’s own tax advisors the federal, state, and local tax
consequences of this Award. Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this Award. Participant understands further that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the fair
market value of the Awarded Shares as of the Vesting Date. Participant also
understands that Participant may elect to be taxed at Grant Date rather than at
the time the Awarded Shares vest by filing an election under Section 83(b) of
the Code with the Internal Revenue Service and by providing a copy of the
election to the Company. PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN
INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE WITH SECTION
83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL REVENUE
SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE
GRANT OF AWARDED SHARES TO PARTICIPANT; AND THAT PARTICIPANT IS SOLELY
RESPONSIBLE FOR MAKING SUCH ELECTION.

10. ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement constitute the
entire agreement of the Company and Participant (collectively, the “Parties”)
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Agreement and of the Plan, the provisions of the Plan shall govern. Nothing in
the Plan and this Agreement (except as expressly provided therein or herein) is
intended to confer any rights or remedies on any person other than the Parties.
THE PLAN AND THIS AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE-OF-LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE RIGHTS
AND DUTIES OF THE PARTIES. Should any provision of the Plan or this Agreement
relating to the subject matter hereof be determined by a court of law to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

11. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Non-Employee Director Award)    Page 4



--------------------------------------------------------------------------------

denote or imply any limitation. The captions and headings used in this Agreement
are inserted for convenience and shall not be deemed a part of this Award or
this Agreement for construction or interpretation.

12. DISPUTE RESOLUTION. The provisions of this Section 12 shall be the exclusive
means of resolving disputes of the Parties (including any other persons claiming
any rights or having any obligations through the Company or Participant) arising
out of or relating to the Plan and this Agreement. The Parties shall attempt in
good faith to resolve any disputes arising out of or relating to the Plan and
this Agreement by negotiation between individuals who have authority to settle
the controversy. Negotiations shall be commenced by either Party by a written
statement of the Party’s position and the name and title of the individual who
will represent the Party. Within thirty (30) days of the written notification,
the Parties shall meet at a mutually acceptable time and place, and thereafter
as often as both parties reasonably deem necessary, to resolve the dispute. If
the dispute has not been resolved by negotiation within ninety (90) days of the
written notification of the dispute, either Party may file suit and each Party
agrees that any suit, action, or proceeding arising out of or relating to the
Plan or this Agreement shall be brought in the United States District Court for
the Southern District of Texas, Houston Division (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Texas state court in
Harris County, Texas) and that the Parties shall submit to the jurisdiction of
such court. The Parties irrevocably waive, to the fullest extent permitted by
law, any objection a Party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 12 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
Parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

13. NON-SOLICITATION. In consideration for the grant of this Award, Participant
hereby agrees that during Participant’s Board Service and for one year
thereafter, Participant shall not solicit any person who is an employee of the
Company or any Affiliate for the purpose or with the intent of enticing such
employee away from or out of the employ of the Company or any Affiliate.

14. CREDITING PAR VALUE. In connection with the issuance of the Awarded Shares
pursuant to this Agreement and as a result of the Parties’ expectations of
Participant’s performance of future services for the Company or an Affiliate,
the Company will transfer from surplus to stated capital the aggregate par value
of the Awarded Shares.

15. AMENDMENT; WAIVER. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Participant. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Non-Employee Director Award)    Page 5



--------------------------------------------------------------------------------

16. NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, and addressed as applicable, if
to the Company, at its corporate headquarters address, Attention: Stock Plan
Administration, and if to the Participant, at its address on file with the
Company’s stock plan administration service provider.

17. ACKNOWLEDGMENTS. PARTICIPANT ACKNOWLEDGES AND AGREES THAT (A) THE SHARES
SUBJECT TO THIS RESTRICTED STOCK AWARD SHALL VEST AND THE FORFEITURE
RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF PARTICIPANT’S
BOARD SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND (B) NOTHING IN
THIS AGREEMENT OR THE PLAN SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT
TO FUTURE AWARDS OR CONTINUATION OF PARTICIPANT’S BOARD SERVICE. Participant
acknowledges receipt of an electronic copy of this Agreement and the Plan and
represents that he or she is familiar with the terms hereof and thereof.
Participant has reviewed this Agreement and the Plan, has had an opportunity to
obtain the advice of tax and legal counsel prior to accepting the Award and
becoming bound by this Agreement, and understands all provisions of this
Agreement and the Plan. Participant agrees that all disputes arising out of or
relating to this Agreement and the Plan shall be resolved in accordance with
Section 12 of this Agreement.

 

QUANTA SERVICES, INC. By:  

 

  James F. O’Neil, III   President and Chief Executive Officer

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby accepts the Award subject to all of the terms
and provisions of the Plan and the Award Agreement, agreeing to be bound
thereby.

ACCEPTED:

 

Dated:                                                  

  Signed:   

 

     [Participant Name]

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Non-Employee Director Award)    Page 6



--------------------------------------------------------------------------------

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby rejects the Award.

REJECTED:

 

Dated:                                                  

  Signed:   

 

     [Participant Name]

 

Quanta Services, Inc. 2011 Omnibus Equity Incentive Plan - Restricted Stock
Agreement (Non-Employee Director Award)    Page 7